Citation Nr: 1714886	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  03-20 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

M. McGoings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to January 1970, which included service in the Republic of Vietnam from January 1969 to January 1970, with a second period of active duty from April 1971 to July 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The claim relevant to this appeal is now in the jurisdiction of the Pittsburg, Pennsylvania RO.  In September 2005, a Board hearing was held where the Veteran appeared, along with his spouse, and provided testimony before the Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's file.

The 2002 rating decision denied an increased rating for the service-connected psychiatric disorder.  In January 2012, the Board found that a claim for TDIU was part and parcel of the appeal for an increased rating pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The TDIU issue was remanded to the agency of original jurisdiction (AOJ) for additional development.  The AOJ was ordered to provide the Veteran a letter as to the evidence needed to substantiate a TDIU claim, and this was done in February 2016.  The AOJ was also directed to adjudicate the TDIU claim, which was done via a May 2016 rating decision, with a supplemental statement of the case issued in May 2016.  The Board finds that there has been substantial compliance with the Board's remand directives, and the matter is now appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As a result of the AOJ's consideration of the appeal, a 100 percent schedular rating for the Veteran's psychiatric condition was awarded effective January 25, 2016, with TDIU denied.

As an initial matter, the Veteran's representative has raised the issue of a draft rating decision contained within the Veteran's electronic claims file wherein a TDIU rating was awarded.  There is a February 2016 rating decision in the file, which shows a grant of TDIU from September 2010 to January 2016.  That decision was not, however, ever promulgated by the RO, and appears to be a draft decision.  There was no notification of that decision to the Veteran.  Rather, a deferred rating was prepared shortly thereafter to obtain VA records not in evidence.  Once that evidence was obtained, the RO issued a rating decision in May 2016.  The Board concludes the February 2016 rating decision in the final was a draft only.  Draft rating decisions can be final and binding in certain circumstances, but only if actual notification was provided to the claimant.  Sellers v. Shinseki, 25 Vet. App. 265 (2012); 38 U.S.C.A. § 5104(a); 38 C.F.R. §§ 3.103(b, f), 3.104(a).  In this case, there was no notification to the Veteran of this decision.  The only way the representative learned of the decision was through file review to prepare a written brief to the Board.  The Board finds that the February 2016 draft rating decision was not promulgated, and therefore, it is not considered a final, binding decision in this case.  See Sellers, infra; see also Murphy v. Shinseki, 26 Vet. App. 510, 515-16 (2014).

The Board finds that the record contains sufficient evidence to refer the issue of entitlement of TDIU to the Director of Compensation and Pension for extraschedular consideration.  The appeal is thus REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran is in receipt of a 100 percent schedular rating for his psychiatric condition effective January 25, 2016.  The Veteran contends that his service-connected major depressive illness rendered him unable to work prior to that date. 

The Veteran's highest combined disability rating prior to January 25, 2016 was 60 percent based on multiple disabilities, which does not meet the minimum threshold for the award of schedular TDIU.  See, e.g., May 2016 Rating Decision (listing service-connected disabilities and calculating a 60 combined disability rating from November 21, 2001 to January 25, 2016); 38 C.F.R. § 4.16(a).  Where the percentage requirements of 38 C.F.R. § 4.16(a) are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §4.16(b).   

Although the Veteran does not meet the schedular requirements for TDIU under 38 C.F.R. § 4.16(a), several medical examination reports associated with the claims file indicate that his ability to complete a normal workday and workweek without interruptions from psychologically based symptoms is "markedly limited."  During his active military service, the Veteran worked as a military police officer whose duties required him to interact with his fellow servicemen.  After retiring from the service, the Veteran's occupational history is comprised, primarily, of jobs in retail requiring him to observe and interact with patrons.  The Board has considered the Veteran's level of education, special training, and previous work experience and finds that the record contains sufficient evidence to refer the issue of entitlement of TDIU to the Director of Compensation and Pension for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  Refer the issue of entitlement to a TDIU rating on an extraschedular basis to VA's Director of Compensation & Pension Services or his/her designee.

2.  The RO or the AMC should then readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




